Citation Nr: 0729805	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  He died in November 2000.  The appellant is the 
veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the appellant's claim of service 
connection for the cause of death.


FINDINGS OF FACT

1.  The veteran died in November 2000 due to non-small cell 
carcinoma of the lung, metastatic; with contributing factors 
of chronic obstructive pulmonary disease (COPD) and 
pneumonia.  The record shows that none of these conditions 
were present in service or for many years thereafter, and 
have not been linked by competent evidence to service.

2.  At the time of the veteran's death, service connection 
was not in effect for any injury or disability.

3.  The veteran is not presumed to have been exposed to 
herbicides and exposure to herbicides has not otherwise been 
shown by the evidence of record.


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
was not the principal cause, nor a contributory cause, of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishment of Service Connection for the Cause of Death

The surviving spouse of the veteran seeks service connection 
for the cause of the veteran's death.  The veteran died of 
non-small cell carcinoma of the lung, metastatic; other 
significant conditions contributing to death but not 
resulting in the underlying cause were COPD and pneumonia.  
The appellant contends, in her statements, that the veteran 
related to her that he served for 3 months at Chu Lai in the 
Republic of Vietnam during his military service in Korea.  
She contends that the veteran was exposed to Agent Orange in 
the Republic of Vietnam or Korea during his military service 
which resulted in him developing non-small cell carcinoma of 
the lung, metastatic.  The veteran died in November 2000 
without service connection being granted for any disability.

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  To establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  
When a disease or injury is first diagnosed after service, 
service connection may be established nonetheless by evidence 
demonstrating that the disease or injury was incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  
Service connection may be granted for any disease listed at 
38 C.F.R. § 3.309(e), even though there is no record of such 
disease during service, provided that the provisions of 38 
C.F.R. § 3.307(d) are met.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312 (2007).  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The evidence of record reveals no in service injury or 
disease nor was a presumptively service-connected condition 
demonstrated by the evidence of record within 1 year of the 
veteran's completion of his active service.  Service 
connection had not been granted to the veteran for any 
disease or disability at any time before his death including 
for the disease of non-small cell carcinoma of the lung.  
Private medical records confirm that the veteran was 
diagnosed with adenocarcinoma of the left upper lung in July 
1999, more than 30 years after leaving active service.

Lung cancer is subject to presumptive service connection when 
associated with herbicide exposure.  38 C.F.R. § 3.309(e) 
(2007).  Herbicide exposure can be presumed from military 
service within the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  
Herbicide exposure can also be established for service in 
Korea between April 1968 and July 1969.  U.S. Department of 
Veterans Affairs, M21-1MR, IV.ii.2.C.10.k.  The appellant, in 
her statement, claims that the veteran was exposed to the 
herbicide Agent Orange during his active service in the 
Republic of Vietnam and/or Korea.  In this case, a thorough 
review of the veteran's DD-214, service records, and service 
decorations does not establish that the veteran served in the 
Republic of Vietnam.  Additionally, the record indicates that 
the veteran's service in Korea ended in November 1967, prior 
to the use of herbicides.  Exposure to herbicides, therefore, 
cannot be presumed and service connection for non-small cell 
carcinoma of the lung, metastatic, as a presumptive disorder 
secondary to herbicide exposure must therefore be denied.  In 
addition, there is no competent medical evidence that links 
the contributory causes of death to service.  Accordingly, 
service connection for the cause of the veteran's death must 
be denied.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record concerning service connection for the 
cause of the veteran's death outweighs the evidence in favor 
and therefore the claim is denied.

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, the appellant was not specifically informed 
that service connection was not in effect for any service-
connected disability.  However, it is clear that the 
appellant was aware of the requirements to establish service 
connection for the cause of the veteran's death in the 
situation where service connection had not been established 
during the veteran's lifetime.  In her and her 
representatives' statements, it is repeatedly argued that the 
veteran's non-small cell carcinoma of the lung was due to 
exposure to herbicides, exposure which reportedly occurred 
during service, and therefore service connection is warranted 
for the cause of the veteran's death.

In a June 2003 letter, which predated the February 2004 
rating decision on appeal, the RO notified the appellant of 
the elements necessary to establish a claim of service 
connection for the cause of the veteran's death.  The letter 
notified the appellant of the first element, i.e., that the 
evidence needed to show that the veteran's death was related 
to a disease or injury of service origin.  The letter also 
satisfied the second and third elements because they notified 
her of the evidence she was responsible for submitting and 
identified the evidence that VA would obtain.  While the 
letter did not explicitly ask that the appellant provide any 
evidence in her possession that pertains to the claim, as per 
§ 3.159(b)(1), she was advised of the types of evidence that 
could substantiate the claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in her possession.  

A letter dated in April 2005 did specifically ask that she 
submit any evidence in her possession that pertains to the 
claim.  Further, the claim was then readjudicated by way of 
an April 2005 Statement of the Case (SOC), thus curing any 
procedural defect with respect to the timing of the notice.  
See Mayfield v. Nicholson, 444 F.3d at 1334; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  It is noted that 
the appellant responded to the letter and indicated that she 
wanted to proceed and did not have any additional evidence to 
submit.  

Further, given her contentions, the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate her 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service records of his private care.
To date, VA has not solicited a medical opinion to determine 
whether it was at least as likely as not that the veteran's 
death was related to service, to include if it was at least 
as likely as not secondary to his service-connected 
disabilities, and in particular, non-small cell carcinoma of 
the lung, metastatic.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent medical evidence even 
suggesting a link between the veteran's death and any 
incident in service or disability of service origin.  The 
Board thus finds that the record contains sufficient evidence 
to adjudicate this claim.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  Therefore, no further 
assistance to the claimant with the development of the 
evidence is required.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


